Case: 21-50742      Document: 00516320406         Page: 1    Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             May 16, 2022
                                   No. 21-50742
                                                                            Lyle W. Cayce
                                                                                 Clerk
   Andres Cano,

                                                            Plaintiff—Appellant,

                                       versus

   Mark Garcia; City of Kirby, Texas; Kevin Bois, Kirby
   Police Department; James Laymon; Jason Rendon, Kirby
   Police Department; John Doe,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:20-cv-1331


   Before Jones, Southwick, and Oldham, Circuit Judges.
   Per Curiam:*
          Two men beat Andres Cano. Cano sued the assailants, his city, and
   several police officers. The district court dismissed all Cano’s federal claims




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50742     Document: 00516320406           Page: 2   Date Filed: 05/16/2022




                                    No. 21-50742


   with prejudice. The court was correct to dismiss, but it should have done so
   without prejudice. We therefore affirm the judgment as modified.
                                         I.
          Cano’s complaint alleges that, on November 16, 2018, Mark Garcia
   and an unidentified individual (“John Doe”) brutally beat Cano without
   provocation. Cano reported the incident to the Kirby Police Department (the
   “Department”), but the police did nothing. For about the next two years,
   Cano continued to ask the Kirby police to investigate the attack. They never
   did. Garcia, however, did not attack Cano again.
          In 2020, Garcia sued (proceeding pro se) in federal district court. He
   brought claims under the federal Constitution against Kirby and three
   current or former police officers, pursuant to 42 U.S.C. § 1983. And he
   brought Texas-law claims against Garcia and Doe.
          The district court dismissed Cano’s federal claims for failure to state
   a claim. See Fed. R. Civ. P. 12(b)(6). The district court didn’t specify
   whether that dismissal was with or without prejudice. When a district court
   dismisses for failure to state a claim without “specify[ing] whether [the
   dismissal] was with or without prejudice,” the dismissal is with prejudice.
   Memon v. Allied Domecq QSR, 385 F.3d 871, 874 n.6 (5th Cir. 2004) (per
   curiam) (citing Hall v. Tower Land & Inv. Co., 512 F.2d 481, 483 (5th Cir.
   1975)); Fed. R. Civ. P. 41(b) (“Unless the dismissal order states
   otherwise, a dismissal under this subdivision (b) and any dismissal not under
   this rule—except one for lack of jurisdiction, improper venue, or failure to
   join a party under Rule 19—operates as an adjudication on the merits.”
   (emphasis added)); Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497,
   505 (2001) (explaining that “the effect of the ‘adjudication upon the merits’
   default provision of Rule 41(b)” is to render the dismissal in question
   prejudicial, thereby barring “refiling of the same claim” in the same court).




                                         2
Case: 21-50742      Document: 00516320406           Page: 3      Date Filed: 05/16/2022




                                     No. 21-50742


          In light of that dismissal, the court held “it would be inappropriate to
   exercise supplemental subject-matter jurisdiction over [Cano’s] state law
   tort claims.” So it dismissed those claims. It explicitly noted this latter
   dismissal was without prejudice to refiling in state court. See 28 U.S.C.
   § 1367(c). That eliminated all Cano’s claims.
          Cano timely appealed. We have jurisdiction under 28 U.S.C. § 1291.
                                          II.
          We examine our own subject-matter jurisdiction “whenever [it]
   appears fairly in doubt.” Nat’l Football League Players Ass’n v. Nat’l Football
   League, 874 F.3d 222, 225 (5th Cir. 2017) (quotation omitted). We conduct
   that review de novo. Tenth St. Residential Ass’n v. City of Dallas, 968 F.3d 492,
   498 (5th Cir. 2020).
          “[V]ictims do not have standing based on whether other people—
   including their perpetrators—are investigated or prosecuted.” Lefebure v.
   D’Aquilla, 15 F.4th 650, 652 (5th Cir. 2021) (citing Linda R.S. v. Richard D.,
   410 U.S. 614, 617–19 (1973)); see also id. at 655 (“[I]t is not the province of
   the judiciary to dictate prosecutorial or investigative decisions to [an]
   executive branch.”). That is because, though a crime victim has certainly
   been injured by the criminal, that injury is usually neither traceable to
   executive-branch inaction nor redressable by a judgment against an executive
   branch official. Id. at 654; see also Linda R.S., 410 U.S. at 618.
          Lefebure squarely governs here. Every one of Cano’s federal claims
   centers on the same theme: Kirby’s policies, and the police defendants,
   caused Cano’s beating to go uninvestigated. Cano does not plausibly allege
   that the lack of investigation resulted in further harm. His only complaint is
   that his assailants got away with their crime. Thus, though Cano may be a
   sympathetic plaintiff, his failure-to-investigate claims are simply not
   cognizable in federal court. See Lefebure, 15 F.4th at 652.




                                           3
Case: 21-50742      Document: 00516320406          Page: 4   Date Filed: 05/16/2022




                                    No. 21-50742


          Cano argues that the district court abused its discretion by refusing to
   exercise jurisdiction over his state-law claims against Garcia and John Doe. It
   is well-settled, however, that a “district court has discretion to dismiss
   pendent state law claims, and may decline to exercise supplemental
   jurisdiction over such claims where it has dismissed claims over which it had
   original jurisdiction.” St. Germain v. Howard, 556 F.3d 261, 263–64 (5th Cir.
   2009) (per curiam); see also 28 U.S.C. § 1367(c).
                                        III.
          Because Cano lacks standing to assert his federal claims, the district
   court should have dismissed those claims without prejudice. See Lefebure, 15
   F.4th at 653–55 (clarifying the issue is one of standing, not substantive law);
   Carver v. Atwood, 18 F.4th 494, 498 (5th Cir. 2021).
          We therefore modify the judgment to be without prejudice as to
   Cano’s federal claims, and we affirm the modified judgment. AFFIRMED
   AS MODIFIED.




                                         4